Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 29 July 1775
From: Baldwin, Loammi
To: Washington, George

 

Chelsea [Mass.] July 29th 1775 2 oClock P.M.
May it please your Excellency

About twelve oClock this day we wase all allarm’d by the approach of a Boat to Winnisimmit Ferry & by a Signal Soon found them to be friends who Landed with their Houshold good: there ware Several of my Intimate acequa⟨in⟩tance[.] I have taken the names of all the Passeng⟨ers⟩ and Stopd the Letters which I now Send for y⟨our⟩ Inspection & Beg your Excellency would Send them Back to me again as soon as possable as the Bairers are Some of them in waighting and others are to call again tomorrow for theirs—Please to Keep the Inclosd Letters in there Respective covers.
I would Beg your Excelency would Send me Some Assistence as the Boats are to Continue passing (That is if we can believe General Gage) and Somthing may Escape for want of Proper assistenc that may turn to our disadvantag.
Our officers are Very Sick here I have much upon my hands & mind, Scenc I Rec’d Mr Reed[’s] Letter last Night. Hope & Earnestly Expect Some assistence and your Excellencies Orders as Soon as the necessity of the mater Requires. I[n] great hast I am Sir your Excellences most Obediant Humbe Servnt

Loammi Baldwin Leut. Colo.


P.S: Should be much Obligd to your Excellency if you would Send down a few Sheets of Paper & wafers as I Cannot Procure any about here and am out—Pray Sir Excuse the Imperfections in this leter.

